DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action is sent in response to Applicant’s communication received on 09/23/2019 for application number 16578621. The Office herby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims.
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed.

3.	This application has pending claim(s) 1-15. 
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cooper et al., [US Patent No.: 5,521,025].
Re. Claim 1, Cooper discloses:
Transilluminator (1), wherein it is specifically configured for mapping some blood vessels of the face (23) [Fig. 9a illumination means 30, such as an optical fiber, receives light from a light source which allows roots to be viewed]; 
and comprises: an anatomical handle (12) and a head (2) [Fig.2 el 10 and 15]; 
the anatomical cable (12) being associated with the head (2) with or without a third element intermediating the contact between them [cable 7 is connected to head Fig.1]; 
and a central LED (7) disposed within the head (2) oriented with its illumination focus arranged at 90° with the central axis of reference of the anatomical cable (12) [central light source for transillumination |Figs. 9a-9b]. 

Re. Claim 2, Cooper discloses:
wherein the head (2) has a trapezoidal shape, with the larger base of the trapezoidal shape facing the region where the anatomical cable is located (12) [head 14 is a trapezoid shape Figs. 9a-9d]. 
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claim 4-5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over cooper in view of Baker et al., [US Pub. No.: 2011/0282268 A1].
Re. Claim 4, Cooper does not distinctly disclose
wherein it comprises an intranasal illumination cable (3) which emerges from the anatomical cable (12) and is configured for transillumination of the nose wing and the artery of the nasal dorsum (23d).
However in the same field of endeavor Baker discloses: 
wherein it comprises an intranasal illumination cable (3) which emerges from the anatomical cable (12) and is configured for transillumination of the nose wing and the artery of the nasal dorsum (23d) [Visualization and/or illumination of intranasal target sites may be provided using optical, acoustic, or other types of visualization and illumination systems |0032]. 
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Cooper with Baker to Visualize and/or illumination of intranasal target sites [0032].

Re. Claim 5, Cooper discloses:
and two conductor wires (16, 16') comprised in the region of the filler material (18) [light conducting wires |Fig. 9a els 30]; 
Cooper does not distinctly disclose:
wherein the intranasal illumination cable (3) comprises: a central wire (15), concentric to a filler material (18), which in turn, is concentric to an insulating layer (17);
and an intranasal LED (4) disposed at the end of the intranasal illumination cable (3) opposite the region associated with the anatomical cable (12).
However in the same field of endeavor Baker discloses: 
wherein the intranasal illumination cable (3) comprises: a central wire (15), concentric to a filler material (18), which in turn, is concentric to an insulating layer (17) [Insertion wand 24 is generally cylindrical and may be constructed as a flexible, catheter-like structure having at least one longitudinally oriented lumen extending therethrough |0065]; 
and an intranasal LED (4) disposed at the end of the intranasal illumination cable (3) opposite the region associated with the anatomical cable (12) [therapeutic light, such as ultraviolet light, may be emitted through a light transmissive portion of the energy delivery member and/or an associated wand Fig.10A, 0093]. 
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Cooper with Baker to Visualize and/or illumination of intranasal target sites [0032].

Re. Claim 14, Cooper does not distinctly disclose:
characterized in that it comprises a flexible hygienic cover (29) configured to be disposed of with each use of the transilluminator (1).
However in the same field of endeavor Baker discloses: 
characterized in that it comprises a flexible hygienic cover (29) configured to be disposed of with each use of the transilluminator (1) [Insertion and energy delivery members may be provided as single- or multiple-use components, although they may generally be provided as sterile, disposable components that are mountable on a reusable handle |0077]. 
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Cooper with Baker to Visualize and/or illumination of intranasal target sites [0032].

Re. Claim 15, Baker discloses:
characterized in that it comprises a rigid hygienic cover (30) configured to be sterilized at each use of the transilluminator.
However in the same field of endeavor Baker discloses: 
characterized in that it comprises a rigid hygienic cover (30) configured to be sterilized at each use of the transilluminator (1) [device cover is sterilized for each use|0077].
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Cooper with Baker to Visualize and/or illumination of intranasal target sites [0032].

10.	Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper in view of Baker in further view of Karazivan et al., [US Pub. No.: 2012/0040305 A1].
Re. Claim 11, The combination of Cooper and Baker does not distinctly disclose: 
characterized in that it is powered by an AA battery
However in the same field of endeavor Karazivan discloses:
characterized in that it is powered by an AA battery [FIG. 6 is battery powered through battery 77 |0054]. 
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Cooper and Baker with Karazivan to have a battery powered illumination device for intraoral visualization.

Re. Claim 12, Karazivan discloses:
characterized in that it is powered by a source (26) associated with an electrical cable (27).
However in the same field of endeavor Karazivan discloses:
characterized in that it is powered by a source (26) associated with an electrical cable (27) [an electrical cable connected between the socket and a proximal end of the handpiece|0021]. 
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Cooper and Baker with Karazivan to have a battery powered illumination device for intraoral visualization.

Re. Claim 13, Karazivan discloses
characterized in that it is powered by an internal battery configured to be periodically charged in a battery charger (34).
However in the same field of endeavor Karazivan discloses:
characterized in that it is powered by an internal battery configured to be periodically charged in a battery charger (34) [FIG. 6 is battery powered through battery 77 |0054]. 
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Cooper and Baker with Karazivan to have a battery powered illumination device for intraoral visualization.
Allowable Subject Matter
11.	Claims 3 and 6-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD D BROWN JR whose telephone number is (571)272-4371. The examiner can normally be reached Monday - Friday 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on 5712727455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOWARD D. BROWN JR
Primary Examiner
Art Unit 2488



/HOWARD D BROWN JR/Examiner, Art Unit 2488